Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 02/02/2022 is acknowledged. 
Drawings
The drawings are objected to because when there is only one figure the figure should be labeled “Figure” and the specification amended accordingly.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Podesta (5,296,415).
	Podesta teaches an enamel composition where example 2 (Table 1) includes SiO2, B2O3, Na2O, K2O, Li2O and TiO2. 
	With respect to claim 2, example 2 also includes ZnO.
	With respect to claim 3, example 2 includes CeO2 and CuO.
2.
	With respect to claim 5, example 2,includes 1.3% ZnO.
	The claims are anticipated.
 Claim(s) 1,2,4,5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (4,877,758).
	Lee et al teach an enamel composition where example 2 (Table 1) includes SiO2, B2O3, Na2O, K2O, Li2O and TiO2. 
	With respect to claim 2, examples 1-7 also includes ZnO.
	With respect to claim 4, examples 1-7  include 11.9-12.33% TiO2.
	With respect to claim 5, examples 1-7,include 2.22-4.26% ZnO.
	The claims are anticipated.
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of record fails to teach or fairly suggest an enamel composition including the claimed components in the ranges as set forth in claims 6 and 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE  4200237 and 3936284 are cited for teaching an enamel composition similar to that claims including CuO and CoO however the contents are outside the ranges of claim 6.
Ohmura et al (4,361,654) is cited for teaching an enamel composition including V2O5, CoO and CuO however the contents are outside the claimed ranges of claim 6.
SU 601242 are cited for teaching an enamel composition similar to that claims including CuO and CoO however the contents are outside the ranges of claim 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
03/01/2022